DETAILED ACTION

This action is in response to the application filed on 2/8/2021. 
Claims 1-3, 9-11, 16, 17 and 18 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.   

Response to Arguments


Claim Rejections - 35 USC § 103
Applicant’s amendment filed with respect to the rejection(s) of claim(s) 1-3, 9-11 and 16 under § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found art.
See below 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 9-11, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., (WO 2017-034089 A1), hereinafter Seo in view of Chen et al. (US 2018-0192072 A1), hereinafter Chen further in view of Huang (US 20170214932 A1).
Seo discloses the invention substantially as claimed,

 Seo discloses,
1. a method for decoding a video, the method comprising: 
obtaining L0 motion information for a current block, the L0 motion information comprising an L0 reference picture index specifying an L0 reference picture and an L0 motion vector;
obtaining L1 motion information for the current block, the L1 motion information comprising an L1 reference picture index specifying an L1 reference picture and an L1 motion vector;
(Seo paragraphs [132, 137]: In the case of the processing of B pictures two reference picture lists are required which are reference to a reference picture list L0 and a reference picture list L1 including the idex. Further in Example 3 and its descriptive paragraphs [188-208], the L0 or L1 reference an applicable block needed for the prediction and processing of a block if it is within a B frame that references two frames’ blocks.)

obtaining L0 prediction sample of a current block based on the L0 motion information; 
obtaining L1 prediction samples of the current block based on the L1 motion information; and 
(Seo paragraphs [132, 137]: In the case of the processing of B pictures two reference picture lists are required which are reference to a reference picture list L0 and a reference picture list L1. Further in Example 3 and its descriptive paragraphs [188-208], the L0 or L1 reference an applicable block needed for the prediction and processing of a block if it is within a B frame that references two frames’ blocks.)

determining whether a bi-directional optical flow is applied to the current block or not,
(Seo embodiments depicted by Fig.13-16 and the corresponding embodiment respective paragraphs [280, 297, 316, 330]: The encoder/ decoder calculates the refinement of the motion vector for the current block according to the B frame’s reference vectors and the offset to the corresponding reference block as described in paragraph [150-170].

Seo paragraphs [170-172]: It discloses that in order to follow the optical flow algorithms disclosed in this reference. In order to applied true bi-direcitonal flow 

wherein when it is determined that the bi-directional optical flow is applied to the current block, a prediction sample of the current block is obtained by shifting a value derived based on a sum of an L0 prediction sample, an L1 prediction sample and an offset, 
(Seo embodiments depicted by Fig.13-16 and the corresponding embodiment respective paragraphs [280, 297, 316, 330]: The encoder/ decoder calculates the refinement of the motion vector for the current block according to the B frame’s reference vectors and the offset to the corresponding reference block as described in paragraph [150-170].)

wherein the offset is derived based on a sum of a first value obtained by multiplying an x-component of a motion refinement vector with a horizontal gradient difference and a second value obtained by multiplying a y-component of the motion refinement vector with a vertical gradient difference, 
(Seo embodiments depicted by Fig.13-16 and the corresponding embodiment respective paragraphs [280, 297, 316, 330]: The encoder/ decoder calculates the refinement of the motion vector for the current block according to the B frame’s 

…
…the motion refined vector is obtained for each of the …blocks, and
(Seo embodiments depicted by Fig.13-16 and the corresponding embodiment respective paragraphs [280, 297, 316, 330]: The encoder/ decoder calculates the refinement of the motion vector for the current block according to the B frame’s reference vectors and the offset to the corresponding reference block as described in paragraph [150].)

(Seo paragraphs [78-88], specifically [78-80]: These paragraphs describe the process for how the frame’s block are broken down and how the size of the blocks are known and determined before getting to the inter prediction process as part of the HEVC video coding standard. So for the motion refinement vector process, the sub-block’s size is already known at the time.)

…

Seo does not explicitly disclose, 
wherein the current block is divided into a plurality of sub-blocks of a pre-determined size and
wherein the motion refinement vector obtained for a sub-block is shared for all of prediction samples in the sub-block.

Chen teaches,
wherein the motion refinement vector obtained for a …block is shared for all of prediction samples in the …block.
 (Chen paragraph [0123]: It discloses that an alternative to doing pixel-by-pixel calculations for the motion refinement vector in that it instead uses the same motion refinement vector is being applied over the entire block based calculation.)

It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Chen and apply them to the teachings of Seo to teach the use of block based motion refinement vector applied instead of a pixel-by-pixel calculations. The motivation for this allows for less computations overall increasing processing efficiency at the cost of individually tailored calculations per pixel possibly decreasing accuracy.

Seo-Chen does not disclose,
wherein the current block is divided into a plurality of sub-blocks of a pre-determined size and


wherein the current block is divided into a plurality of sub-blocks of a pre-determined size and
(Huang Pa0014, “In order to provide improved motion description for a block, embodiments according to the present invention divides a current block (e.g. aprediction unit (PU) in HEVC) into sub-blocks (e.g. sub-PUs).  A motion vector (also referred to as "derived sub-block motion vector (MV)") is derived for 
each sub-block according to a motion model.  For example, each PU can be 
divided into multiple sub-PUs and the MV for each sub-PU is derived according 
to a motion-model function F(x,y), where (x,y) is the location of the sub-PU 
and F is a function representing the motion model.”)

It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Huang and apply them to the teachings of Seo-Chen to sub-partition the PU when when processing prediction in Seo-Chen. 
One would be motivated as such sub partitioning would have increased coding efficiency in certain scenarios in Seo-Chen as taught by Huang.  

Regarding Claim 2, Seo-Chen-Huang discloses 
2. The method for decoding a video of claim 1, 
wherein whether the bi-directional optical flow is applied to the current block or not is determined based on picture order counts of the L0 reference picture and the L1 reference picture. 
(Seo paragraphs [170-172]: It discloses that in order to follow the optical flow algorithms disclosed in this reference. In order to applied true bi-direcitonal flow prediction the picture order count is taken into consideration for the weighting of the reference values based on the distance between the current picture and the two reference pictures based on picture order count (POC).)

Regarding Claim 3, Seo-Chen-Huang discloses,
3. The method for decoding a video of claim 1,
wherein the motion refinement vector for the sub-block is obtained based on an average value of an L0 gradient and an L1 gradient for each prediction samples included in the sub-block. 
(Seo embodiments described in Fig. 11, paragraph [247], Fig. 13, paragraphs [276-277], Fig. 14, paragraph [295], Fig. 15, paragraph [314], Fig. 16, paragraph [328]: For each of these embodiments, the gradient is calculated for the corresponding frame and then the refinement vector is processed.)

Regarding the claims 9, 10, 11, and 16, they list the same elements as claims 1, 2, 3 and 1 above respectively, but in a method of coding or computer-readable 

Regarding Claim 17, Seo-Chen-Huang discloses,
17. (New) The method of claim 1, wherein the horizontal gradient difference represents a difference between an L0 horizontal gradient and an L1 horizontal gradient, and
(Seo paragraphs 159-160  “Gx represents the sum of the gradients on the x-axis. Gy represents the sum of the gradients on the y--axis, and bP represents the gradient on the t-•axis, that is, the sun:1 of predicred pixel vaiues.
[160] ·when each term of Equation J is summarized using Equation 4- above, it can be expressed as Equation 5 below.” See also eq. 5.

wherein the vertical gradient difference represents a difference between an L0 vertical gradient and an L1 vertical gradient.
(Seo paragraphs 159-160  “Gx represents the sum of the gradients on the x-axis. Gy represents the sum of the gradients on the y--axis, and bP represents the gradient on the t-•axis, that is, the sun:1 of predicred pixel vaiues.
[160] ·when each term of Equation J is summarized using Equation 4- above, it can be expressed as Equation 5 below.” See also eq. 5.

Regarding Claim 18, Seo-Chen-Huang discloses,
18. (New) The method of claim 1, wherein the pre-determined size is 4x4.
(Huang paragraphs 0028, “The blocks referred in the above description may correspond to prediction units (PUs) as used in the High Efficiency Video Coding (HEVC) standard.  In this case, the sub-block (i.e., sub-PU) size may correspond to 4.times.4, 8.times.8 or 16.times.16.”)
Same explanation for the motivation applies as given for the claim 1.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE NAM NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-Fri 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





/JAE N NOH/
Examiner, Art Unit 2481